Prior to identifying the issue with the s-signature, the examiner noticed that the remarks, page 13, argue “by reducing the point clouds that need to be processed.”  A preliminary review of the claims did not identify a feature that requires a reduction in the number of point clouds.  Thus, while the claimed steps may be useful to reduce the number of point clouds to be processed, it is not immediately apparent that the claims exclude prior art that processes a larger number of point clouds.

The examiner has not thoroughly reviewed either the claims or the remarks, but wanted to highlight this issue only because the examiner happened to notice it, and felt that applicant may wish to be aware of the examiner’s thoughts.  It may be that the examiner overlooked a claim element in this preliminary look at the claims, or that this issue is explained in a section of the remarks that the examiner has not read.

/DAVID ORANGE/Primary Examiner, Art Unit 2615